Rprtl 27, 19490

Hon. R. E, P~offel~,Chafmmn
Sdnelteconrmfttee
                on ~ucstfon
51at LegfslrntuPe
Austfn, Texae            Opinion Bo, v-En30
                                     Rea The effe,atof H, Bo Ro, 691
                                         obimgimg the name of Sopth
                                         Texas State TeeOhemP Col-
                                         lege upon the Pfght of the
                                         College ts palaafpste In
                                         funde,p~ovfdedby the Cof-
                                         Pegs BufPdfBg RmeBdment,


          On behalf sf thEiSexmts CQa%tee 01%Rdueatf0n,
you have submitted epcopy sf pmposed k&mm Bfll Ro, 691p
togetheP     with   the   fsPlowbg      ~ue@ltfonses


       “1.  Would the e%iiar$fng
                               of the name of an fxn-
       stftwtdou suah aa that of M0rth Texas State
       Tee&em College (RF%, To Seotfon 179 Texas
       Conetftutfon~to Wwth Texas Stx&e College de-
       p~fve that fnetkftmti0n6f &ha beneflltaps-ovfd-
       ed fn tbcConatftuth%ian Amendment adopted
       A~lgrnet
              23, 194741
       '2. If Ecmse Bill Rio,691 ishouldbe passe%
       ahaugfng the p~ameof IcwtB Texas St&e Temh-
       em College to Wsrth Texas State Cslllege,set-
       tfng up a sepsPa%e boEm3 of Fegelsts%nd df-
       vorofug fPsfp0m the pxwaennttes0~rs eoflege
       system, weld $km ecdlege be deppfved of Mm
       benefit% fk would be @mBftPed $0 um$e!?&Lptf-
       ale 7,pSea, B7o Texas Ccms%f'&aotfo~%
Hon. R.     1. Proffer, Page 2 (V-813)


       Tesahen (pollego8s set out in Rotme Bill Ho.
       691.”
            Your letter etatee that the purpose of H. 8.'
691 is to separate the Teachers College at Denton from
the Tea&era College Sgetem by setting up a new Board
of Regents aud ahmglug the name of the oollege to llorth
Texas State   Colleg6.

          The bill as dzwm, hoWever, purport@ in sub-
stame to abalfrh the R@th Texas St&e TeachepB' Ool-
loge and %o cre6te   in it@ rtead  a new college   nnd a $ov-
erntag Bmrd 6s lhgesk, +fdoh~inatltutionSbalLbe
known ab Horta Texas State Ooalege, vndoubtedly,takde~
sootida 48 of~&Male III, Coastitutionof Texae, the
Legls~eturemy eeate an& abolish State Colleges. But
the &imaded purpose of B. 8, 691, aa.etated in yvur
1etter8tadidc#ProdinLnw           etlono, Is ziotto abollrh
the Temimn 6ouIm new at r nt0n nor to ure.atste       a new
aOll6ge ia Its   stead. Ruthm, it is to change ths naam
and goveml~ boarrdonly of that institutionof h@mr
leaming st Denton, now lorom +lrthe worth Texas State
Teaohera' College, lw is St the stwea            purpoee of
the bill to deprive ,tbat.inrt%fretlan,  w oh8?igipe%tCr
name an& governiag be@&     of.- bui%dLnEgbeneiits ,%t
may POW onjoy u&e* the peo*irlolm ef se&&en .lTo? Ilr-
tiole VII, Constitutionof Texas,
          Aooordlngly,we have redrafted H. B. tj%~tO”
oompcpt with t&e lntendmenteexpmsaed In your letter,
and to relieve it of a possible serioyr OolE3lZrttj~l
obgeetion that the seme was draw&atg alraumventthe Con-
s$ftutlonalplrorlslona f~uaadin Seotlon 17~of Article




              In itc 09la%u~ Ilo.V-579, this'offXoe advised
t&ut   tM    Corpus Christ1 Junior College would be el%giblo
to paFtlclpate in the legielatiimState-aid approprls-
t&on 1 e for &n.io~  oolleges designatedby name in A+=
slate 3 t5j-2, v.o.s*, even though It subsequentlyshould
we     its name to COPPUB Cimietl College. We thfnk the
prinafples announced In that opinion would be equally aP-
pliaable to the question at h+nd; that even though Mm ~~
Hon.   R, L. Proffer, Page 3 (V-813)


Legialatme should change the name and governing board
of ltorthTexas State Teacheras College In the manner
set out in the submittedrevised H. B, 691, Rorth Texas
State College would be entitled to the oonatitutlonal
appropriationor benefits designated to Rorth Texas
StatesTeachers' College in Section 17 of Artfole VII,
The mandate of ~thatconstitutionalprovislon is that
that State College at Denton, Denton County, shall be
emtitled to the college building benefits to ths extent
and itiaecordame with Lhe ppooedupe therefn set out,
fmepectfve of what its name map be OP by what State
bos~d ft ia govemod.


            If the name and governing board of Rorth
       Texas State TeacheraD College ie changed by
       the enaetmeizitof proposed House Bill Ro, 691,
       51st LegfslatuPe,as ~rtivfsed, that State fn-
       atitutfon of hfgher learning at Denton Will
       continue to partiefpate fn fuuds ppovfded by
       tke Collegs.BufldfngAmeWmeut, Sebtio; 1; of
       Artfele VII, ComtftPntfonof Texas.      0 6
       Oplnfon v-574,
                                       VbPy umlfyouPu,
                                 ATTORREYffERERALOFl'EXk3


                                  -
                                       mesteP R* 011fsoll
CEOsbh                                         Assfatant